Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 20, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-01078-CV



             IN RE GLYNN AND MELINDA WALKER, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               10th District Court
                            Galveston County, Texas
                      Trial Court Cause No. 15-CV-0354-A

                          MEMORANDUM OPINION

      On December 17, 2018, relators Glynn and Melinda Walker filed a petition
for a writ of mandamus, a writ of injunction, and a writ of prohibition in this court
regarding real property at 1508 Galveston Road, Bolivar Peninsula, Texas (the “real
property”). See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R.
App. P. 52. Relators’ petition asks this court to: (1) compel the trial court to vacate
its order granting Defendants’ Motion to Expunge Lis Pendens signed on July 2,
2018, (2) prohibit the trial court from ordering the sale of the real property, and (3)
to enjoin the real parties-in-interest William Ralph Layne Walker and Ronald Linn
Walker and their realtor from engaging in any activity that would result in the sale
of the real property.

      Pending before our court is case number 14-18-00569-CV, in which relators
have appealed the trial court’s (1) Order granting final summary judgment and, (2)
Order Granting Defendants’ Motion to Expunge Lis Pendens. Relators’ petition
effectively asks this court to reverse or suspend enforcement of the Order Granting
Defendants’ Motion to Expunge Lis Pendens and enjoin any sale of the real property
during the pendency of the appeal. Relator also has filed an emergency motion for
temporary relief, asking for a stay of the Order that has been appealed. See Tex. R.
App. P. 52.10.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that relator
has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135–36 (Tex. 2004) (orig. proceeding). A party seeking a writ of prohibition must
show (1) that it has no other adequate remedy at law, and (2) that it is clearly entitled
to the relief sought. See In re Lewis, 223 S.W.3d 756, 761 (Tex. App.—Texarkana
2007, orig. proceeding); In re Gallardo, No. 13-14-00203-CV, 2015 WL 730920, at
*4 (Tex. App.—Corpus Christi Feb. 19, 2015, orig. proceeding) (mem. op.). “The
issuance of an extraordinary writ, such as a writ of injunction, is not authorized when
there is another adequate remedy.” In re Young, No. 01-13-01011-CV, 2013 WL
2
6670861, at *1 (Tex. App.—Houston [1st Dist.] Dec. 17, 2013, orig. proceeding)
(mem. op.).

      Relators have not established that they lack an adequate remedy at law either
through their appeal in case number 14-18-00569-CV or through the procedures for
suspending enforcement of the Order Granting Defendants’ Motion to Expunge Lis
Pendens provided for by Texas Appellate Procedure 24.1. See Tex. R. App. P. 24.1;
Drake Interiors, Inc. v. Thomas, 531 S.W.3d 325 (Tex. App.—Houston [14th Dist.]
2017, no pet.); In re Young, 2013 WL 6670861, at *1 (Relator could prevent
enforcement of the judgment against him during the pendency of his appeal by
superseding the judgment in accordance with Texas Rule of Appellate Procedure 24
.1). We therefore deny relators’ petition for writ of mandamus, writ of injunction,
and writ of prohibition, and motion for temporary relief.


                                       PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jewell.




                                         3